J-E02006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                             Appellee

                        v.

    CHAD LAMAR DREAKFORD

                             Appellant                  No. 365 WDA 2018


                Appeal from the PCRA Order February 13, 2018
               In the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000024-2016

BEFORE: BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J., STABILE, J.,
        DUBOW, J., KUNSELMAN, J., NICHOLS, J., and MURRAY, J.

DISSENTING MEMORANDUM BY STABILE, J.                FILED FEBRUARY 09, 2021

       I respectfully dissent. The Majority concludes that Appellant’s conviction

under 18 Pa.C.S.A. § 4915.1 violates ex post facto principles because (1)

Section 4915.1 requires proof that Appellant violated SORNA,1 (2) Appellant’s

crime preceded the effective date of SORNA, and therefore, (3) SORNA cannot

apply retroactively to him.             Under our Supreme Court’s analysis in

Commonwealth v. Muniz, 164 A.3d 1198 (Pa. 2017), proper analysis of the

ex post facto question requires examination of whether the relevant provisions

of SORNA disadvantage Appellant more than Maryland’s sexual offender laws.

I would remand this case to the trial court with instructions to perform this

analysis.

____________________________________________


1SORNA is an acronym for the Sexual Offender Registration and Notification
Act, 42 Pa.C.S.A. §§ 9799.10 to 9799.41 (effective Dec. 20, 2012).
J-E02006-19



       On October 3, 1996, Appellant was convicted of rape in Maryland.

Appellant concedes that under Maryland law, this conviction required him to

register as a sex offender for life. Appellant’s Brief at 5.

       Effective April 22, 1996, the legislature expanded Pennsylvania’s

Sentencing Code to include Subchapter H, “Registration of Sexual Offenders,”

under which sex offenders had to register for no more than ten years. 42

Pa.C.S.A. §§ 9791-9799 (repealed). The legislature subsequently amended

subchapter H several times, including the passage of SORNA in 2011. SORNA

became effective in Pennsylvania on December 20, 2012, and under its

provisions, many sex offenders, including rapists such as Appellant, were

required to register for life.

       In 2013, Appellant was convicted in Virginia for failing to register as a

sex offender under the laws of that state. Subsequently, Appellant moved to

Pennsylvania. In 2015, while in Pennsylvania, Appellant was charged with

one count2 of failing to comply with SORNA’s requirement to “verify his

address or be photographed as required under 42 Pa.C.S. § 9799.15, 9799.19

or 9799.25.”3     18 Pa.C.S.A. § 4915.1(a)(2).     Appellant pleaded guilty and

ultimately was sentenced to six to twenty years’ imprisonment.

____________________________________________


2The information against Appellant originally had two counts, but one was
nolle prossed.

3  It is unclear whether Appellant failed to verify his address or be
photographed when he initially moved into Pennsylvania, or whether he
initially performed these steps but failed to update them later. Either one of
these omissions constitutes a violation of Section 4915.1(a)(2).

                                           -2-
J-E02006-19



        Appellant raises a single argument: application of SORNA to his case

violates ex post facto principles because his conviction for a sexual offense in

Maryland took place in 1996, sixteen years before SORNA became effective.

Appellant’s Brief at 15.       Citing Muniz and this Court’s recent decision in

Commonwealth v. Santana, —A.3d—, 2020 WL 6145155 (Pa. Super., Oct.

20, 2020) (en banc), the Majority agrees with Appellant.              I dissented in

Santana and, based on my interpretation of Muniz, dissent in this case as

well.

        Our Supreme Court stated in Muniz that two conditions are essential

for a criminal or punitive law4 to be deemed ex post facto: “it must be

retrospective, that is, it must apply to events occurring before its enactment,

and it must disadvantage the offender affected by it.” Id., 164 A.3d at

1195-96 (emphasis added).

        In Santana, the defendant was convicted of violating 18 Pa.C.S.A. §

4915.1(a)(3),     a   different    subsection    than   Section   4915.1(a)(2),   the

subsection to which Appellant pled guilty. Section 4915.1(a)(3) provides that

a defendant who is subject to registration under SORNA commits an offense

if he “knowingly fails to . . . provide accurate information when registering

under 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25.” Id. This Court held en

banc that SORNA’s registration requirements are ex post facto punishments

____________________________________________


4 Muniz held that SORNA is punitive in effect even though it expressly claimed
to have a civil and remedial purpose. Id. 164 A.3d at 1218.


                                           -3-
J-E02006-19



for a defendant who failed to register in Pennsylvania for a pre-SORNA crime

that he committed in New York.

       My dissent in Santana pointed out that a proper approach is not just to

perform the first step of the test articulated in Muniz (whether SORNA applies

to events preceding its enactment) but to perform the second step as well

(whether Section 4915.1(a)(3)’s registration requirements impose a greater

disadvantage upon the defendant than New York’s sexual offender law). I

further wrote that proper second-step analysis of Section 4915.1(a)(3)

required analysis of the provisions referenced therein, 42 Pa.C.S.A. §§

9799.15, 9799.19 and 9799.25. I emphasized that the Majority painted with

too broad a brush. At issue, like here, was only whether the convictions for

violating specific provisions of SORNA registration violated ex post facto

considerations. Resolution of that question did not require that we compare

New York’s and Pennsylvania’s registration laws in their entirety. Rather, the

second part analysis only required that we examine whether the Pennsylvania

registration requirements offended by a defendant and that led to his

convictions were more onerous than the registration requirements of the state

under which a defendant already must register.5 Based on my review of all of

those provisions, I concluded in Santana that SORNA did not disadvantage
____________________________________________


5 I believe it is appropriate only to examine whether the discrete registration
violations resulting in convictions implicate ex post facto concerns regardless
of whether other provisions of our law may be more onerous if applied to a
defendant, since the various registration provisions under SORNA should be
deemed severable. See 1 Pa.C.S.A. § 1925 (“[t]he provisions of every statute
shall be deemed severable…..).

                                           -4-
J-E02006-19



the defendant more than New York’s sexual offender registration laws, and

thus, there was no ex post facto violation. Id., 2020 WL at 6145155, *13.

      In the present case, as it did in Santana, the Majority performs the first

step of the Muniz test but not the second. In addition, it appears from the

record that the trial court did not perform the second step either. Accordingly,

I would remand this case to the trial court for the comprehensive second-step

analysis required under Muniz.       I take the opportunity below to define

precisely what I believe this analysis entails.

      Section 4915.1(a)(2) provides that an individual who is required to

register as a sexual offender in Pennsylvania commits an offense if he

knowingly fails to “verify his address or be photographed as required under

42 Pa.C.S. § 9799.15, 9799.19 or 9799.25.” Id.

      SORNA is applicable to Appellant under section 9799.13(7), which

provides:

      § 9799.13. Applicability.

      The following individuals shall register with the Pennsylvania State
      Police as provided in sections 9799.15 (relating to period of
      registration), 9799.19 (relating to initial registration) and 9799.25
      (relating to verification by sexual offenders and Pennsylvania
      State Police) and otherwise comply with the provisions of this
      subchapter:

                                      ***
      (7) A sexual offender required to register in a sexual offender
      registry in another jurisdiction or in a foreign country based upon
      a conviction for a sexually violent offense or under a sexual
      offender statute in the jurisdiction where the individual is
      convicted and:



                                      -5-
J-E02006-19



     (i) has a residence in this Commonwealth or is a transient;

     (ii) is employed within this Commonwealth; or

     (iii) is a student within this Commonwealth.

42 Pa.C.S.A. § 4799.13.

     In pertinent parts, sections 4799.15, 4799.19, and 4799.25, referenced

in Section 4915.1(a)(2), provide:

     § 9799.15. Period of registration.

     (a) Period of registration.--Subject to subsection (c), an individual
     specified in section 9799.13 (relating to applicability) shall register
     with the Pennsylvania State Police as follows:

                                      ***
     (3) An individual convicted of a Tier III sexual offense shall
     register for the life of the individual.

                                    ***
     (e) Periodic in-person appearance required.--Except as provided
     in subsection (f) and subject to subsections (g) and (h), an
     individual specified in section 9799.13 shall appear in person at
     an approved registration site to provide or verify the information
     set forth in section 9799.16(b) (relating to registry) and to be
     photographed as follows:

                                    ***
     (3) An individual convicted of a Tier III sexual offense shall appear
     quarterly.

42 Pa.C.S.A. § 9799.15.

     § 9799.19. Initial registration.

     (a) General rule.--An individual set forth in section 9799.13
     (relating to applicability) shall initially register with the
     Pennsylvania State Police as set forth in this section.

                                     ***



                                        -6-
J-E02006-19


      (i) Initial registration if convicted or adjudicated delinquent
      outside Commonwealth.--

      (1) An individual subject to registration under section 9799.13(7),
      (7.1) or (7.2) shall appear in person at an approved registration
      site to provide the information set forth in section 9799.16(b) to
      the Pennsylvania State Police within three business days of
      establishing residence, commencing employment or commencing
      enrollment as a student within this Commonwealth. In addition,
      the individual shall comply with the other provisions of this
      subchapter, including section 9799.15 (relating to period of
      registration).

42 Pa.C.S.A. § 9799.19.

      § 9799.25. Verification by sexual offenders and Pennsylvania
      State Police.

      (a) Periodic verification.--Except for initial registration as provided
      in section 9799.19 (relating to initial registration) and in
      accordance with section 9799.15(a) (relating to period of
      registration), sexual offenders shall verify the information
      provided in section 9799.16(b) (relating to registry) and be
      photographed as follows:

                                     ***
      (3) An individual convicted of a Tier III sexual offense shall appear
      in person at an approved registration site quarterly.

42 Pa.C.S.A. § 9799.25.

      Section 9755.16(b), relating to the registration information to be

provided by a sexual offender, referenced in all three of the above provisions,

provides in pertinent part:

      § 9799.16. Registry.

      (b) Information provided by sexual offender.--An individual
      specified in section 9799.13 (relating to applicability) shall provide
      the following information which shall be included in the registry:




                                       -7-
J-E02006-19


      (1) Primary or given name, including an alias used by the
      individual, nickname, pseudonym, ethnic or tribal name,
      regardless of the context used and any designations or monikers
      used for self-identification in Internet communications or
      postings.

      (2) Designation used by the individual for purposes of routing or
      self-identification in Internet communications or postings.

      (3) Telephone number, including cell phone number, and any
      other designation used by the individual for purposes of routing or
      self-identification in telephonic communications.

                                      ***
      (9) Name and address where the individual is employed or will be
      employed. In order to fulfill the requirements of this paragraph, if
      the individual is not employed in a fixed workplace, the individual
      shall provide information regarding general travel routes and
      general areas where the individual works.

42 Pa.C.S.A. § 9799.16(b).

      Assuming for the moment Appellant is subject to SORNA's registration

requirements, Appellant qualifies as a Tier III sex offender. As such, he had

an initial and continuing duty to verify his address or be photographed under

the above-cited provisions of SORNA, and his failure to do so on a quarterly

basis constitutes a violation of Section 4915.1(a)(2).

      The next step required under Muniz, which I would have the trial court

perform, is to determine whether the above cited provisions of Sections

4799.15, 4799.19, and 4799.25 disadvantage Appellant more than Maryland’s

sexual offender registration laws. If they do, I would conclude that there is

an ex post facto violation. If they do not, I would conclude that there is no ex

post facto violation. See Santana, 2020 WL 6145155, *13 (concluding, after

comparison of relevant provisions of SORNA with relevant provisions of New


                                     -8-
J-E02006-19



York sexual offender registration law, that there was no ex post facto

violation).

      Accordingly, I would remand this case for the trial court to carry out the

analysis I have outlined above.




                                     -9-